Oo CO& sD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN OF WASHINGTON

AT SEATTLE

In The Matter Of: IN ADMIRALTY
THE COMPLAINT OF ELLSWORTH AND NO. 2:19-cv-00320
KATHLEEN SCHOBER, AND THE
MARITAL COMMUNITY THEREOF, AND ORDER APPROVING NOTICE
CHRISTOPHER SCHOBER, as owner or OF VALUE, DIRECTING
owner pro hac vice of the M/V SCHO-BOAT CITATION AND ISSUING
for Exoneration from or Limitation of INJUNCTION
Liability,

Petitioners.

 

 

WHEREAS, it satisfactorily appears to the above-entitled Court:

1, That Ellsworth and Kathleen Schober, and the marital community thereof, and
Christopher Schober (collectively “Petitioners”), as owner and owner pro hac vice of the M/V
SCHO-BOAT, have duly filed their Complaint for Exoneration from or Limitation of Liability,
therein praying for (a) the acceptance and approval of the deposit for cost by the Court; (b) due
issuance of the usual Citation to the Marshal to issue notice of limitation proceeding to and
against all persons claiming damages for any damage, loss, or injury to any person or property
arising or resulting from the January 13, 2019 fire and destruction of the SCHO-BOAT; (c)
due public notice to all persons of such Citation according to all applicable rules; and (d)
issuance of an injunction restraining both the institution and further prosecution of any and all

suits or actions or other proceedings of any
ATTORNEYS AT LAW

BAUER MOYNIHAN & JOHNSON LLP
ORDER APPROVING NOTICE OF VALUE, 0 2101 FOURTH AVENUE - SUITE 2400

SEATTLE, WASHINGTON 98121-2320

DIRECTING CITATION AND ISSUING INJUNCTION - 1 (206) 443-3400

 
oO CO NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

character whatsoever in any Court whatsoever (excepting this proceeding) against petitioners
based on or connected with any claim or claims directly or indirectly related to the January 13,
2019 fire described in the Complaint.

2. That with the Complaint, petitioners also filed a Notice of Value and a Motion for
Order Re: Security For Costs seeking to deposit security for costs in the sum of $500.00, and,
thereafter, additional security in the amount of six percent (6%) per annum.

ORDER

THEREFORE, on motion on behalf of petitioners, appearing through their attorneys of

record, Bauer Moynihan & Johnson LLP, this Court hereby enters its order as follows:

1. That, subject to further order of this Court, because the value of the vessel after the
fire was zero there is no need to file security for limitation herein.

2. That the sum proposed in petitioner’s Motion Re: Security for Costs in the amount of
$500.00, as duly filed, be now adjudged in all respects adequate and proper and is hereby
accepted, as a deposit for costs herein.

3. That a Citation of this Court in due form according to its practices and complying
with the applicable Federal Rules of Civil Procedure shall be issued by the Clerk forthwith
against all persons claiming damages for any damage, loss, or injury of person or property
arising or resulting from the January 13, 2019 fire citing them and requiring each of them to file
their respective claims with the Clerk of this Court and to serve on or mail to the attorney for
petitioners, Amy I. Paden, Bauer Moynihan & Johnson LLP, 2101 Fourth Avenue, Suite 2400,
Seattle, Washington 98121, a copy thereof before or on the return date specified in said Citation
being the 17 day of July, 2019, or other date not less than thirty (30) days after the issuance of

said Monition unless for cause shown the return date is deferred by order of this Court.

ATTORNEYS AT LAW
BAUER MOYNIHAN & JOHNSON LLP
ORDER APPROVING NOTICE OF VALUE, 2101 FOURTH AVENUE - SUITE 2400

SEATTLE, WASHINGTON 98121-2320

DIRECTING CITATION AND ISSUING INJUNCTION - 2 (206) 443-3400

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

4. That public notice of the Monition shall be given by the United States Marshal by
publication of such notice once each week for four (4) consecutive weeks before the return date
in the Seattle Daily Journal of Commerce as prescribed by Supplemental Rules for Certain
Admiralty and Maritime Claims Rule F of the Federal Rules of Civil Procedures and Local
Admiralty Rule 150.

5. That an injunction is hereby issued prohibiting, restraining, and staying both the
institution and the further prosecution of any and all suits or actions or other legal proceedings
of any character whatsoever in any court whatsoever (except only in this proceeding and this
Court), against petitioners based on or connected with any claim directly or indirectly related to
the January 13, 2019 fire as described in the Complaint.

6. That service of this order as restraining order shall be made within this District in the
usual manner and in any other District by delivering a certified copy of this order to the person

or persons to be restrained, or to their respective attorneys or representatives.

jth

DATED this 9 day of uae , 2019.
| \ krt
Grlona§ HA ATUL

The Honorable Barbara J. Rothstein
United States District Court Judge

Presented By:
BAUER MOYNIHAN & JOHNSON LLP

/s/Amy I. Paden
Amy I. Paden, WSBA 50784
Attorneys for Petitioners

ATTORNEYS AT LAW
BAUER MOYNIHAN & JOHNSON LLP
ORDER APPROVING NOTICE OF VALUE, 2101 FOURTH AVENUE - SUITE 2400

SEATTLE, WASHINGTON 98121-2320

DIRECTING CITATION AND ISSUING INJUNCTION - 3 (206) 443-3400

 
